Citation Nr: 1209310	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  07-27 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to October 1963.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.  The Veteran's case comes from the VA Regional Office in Atlanta, Georgia (RO).


FINDING OF FACT

The preponderance of the evidence of record demonstrates that the Veteran's currently diagnosed low back disability is related to a post-service injury.  


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in June 2006 and March 2007.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  While the Veteran has not been provided with an examination with respect to the claim, such an examination is not required as the competent evidence of record demonstrates that the Veteran's currently diagnosed back disability is related to a post-service injury.  38 C.F.R. § 3.159(c)(4) (2011).  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

The Veteran's service medical records are negative for any complaints or diagnosis of any back disability.  An October 1963 separation medical examination report stated that, on physical examination, the Veteran's spine was normal.

After separation from service, in an April 10, 2002, private medical report, the Veteran denied experiencing back pain.  On physical examination, the Veteran's gait was normal with no pain to palpation in the neck, thoracic, or lumbar regions, and no deformities.

In an April 15, 2002, private medical report, the Veteran complained of blurred vision, chest pain, nausea, vomiting, headache, and brain tumor, but did not report back pain.

In an April 24, 2002, private medical report, the Veteran reported that he had fallen approximately six feet while at work on April 19, 2002, landing on his buttocks.  He complained of back pain with pain and numbness radiating to his left leg.  On physical examination, there were muscle spasms and tenderness in the left paralumbar muscles, and no sensation to pinprick in the left hip, buttocks, or thigh.

In an April 25, 2002, private medical report, the Veteran complained that he had fallen at work and had low back pain.  The Veteran complained of low back pain with numbness in his right thigh.  He reported that he had fallen the previous Friday while moving a wooden door up some stairs.  He stated that he had fallen about six feet, down four flights of stairs.  After physical examination, the diagnosis was suspected L2-3 herniated disc.  The medical evidence of record shows that a low back disability has been consistently diagnosed since April 2002.

A June 2002 private medical report gave a diagnosis of back pain secondary to recent back injury and history of herniated disc.

An August 2004 Social Security Administration disability determination report stated that the Veteran's primary diagnosis was disorder of the back, discogenic and degenerative, and that the disability began on April 19, 2002.

An August 2004 VA outpatient medical report stated that the Veteran had a history of back pain after a fall in 2001.

In a September 2004 VA outpatient medical report, the Veteran complained of low back and neck pain.  He reported that he had fallen and sustained multiple injuries in 2002.  He reported that after the fall he had low back pain and numbness in his left anterior thigh.  The examiner opined that it was suspected that the Veteran had injured the nerve to his left thigh when he fell.

In a November 2004 VA outpatient medical report, the Veteran stated that he had been retired for two years, injured his back in a fall, and continued to have constant back pain.

In an April 2005 VA outpatient medical report, the Veteran complained of left leg numbness and tingling after a fall in 2002, and low back pain.

The preponderance of the evidence of record demonstrates that the Veteran's currently diagnosed low back disability is related to a post-service injury.  The Veteran's service medical records are negative for any complaints or diagnosis of a low back disability.  While the Veteran has a current diagnosis of a low back disability, there is no medical evidence of record that the Veteran experienced low back symptoms prior to April 2002, over 38 years after separation from service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354 (1991).  In addition, all of the medical evidence of record which comments on the etiology of the Veteran's low back disability relates the disability to the Veteran's April 19, 2002, injury.

The Veteran has repeatedly stated that he experienced a low back injury during service as the result of a fall during basic training.  The Veteran's statements are competent to demonstrate that he experienced a fall during basic training after which he experienced back pain.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 21 Vet. App. 191 (2007).  The Board also finds the Veteran's statements credible to the extent that he experienced a fall in basic training which resulted in low back pain.  However, the Veteran's statements are not competent to demonstrate that his currently diagnosed back disability is related to his fall during basic training in 1963.  Medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  As he is not a physician, the Veteran is not competent to make a determination that his currently diagnosed back disability is related to his fall during basic training in 1963.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

To the extent that the Veteran reports continuity of symptomatology from the time of his fall in basic training to the present, the Board finds that the preponderance of the evidence of record refutes that claim.  His service separation examination found a normal spine.  Not only did the Veteran fail to report any back symptoms for over 38 years after separation from service, the Veteran actively denied experiencing back pain only nine days before his post-service injury.  At that time, on physical examination, the Veteran did not have pain to palpation in the neck, thoracic, or lumbar regions.  In addition, the Veteran failed to report any low back pain symptoms only four days before his post-service injury, despite reporting multiple other symptoms, including chest pain and headaches.  Indeed, there is no medical evidence of record that the Veteran experienced any back symptoms at any time prior to April 19, 2002, and the Veteran himself consistently related his back symptoms to the April 19, 2002, fall in multiple medical reports, without ever reporting pre-existing back symptoms.

Accordingly, the Board finds that the preponderance of the evidence of record shows that the Veteran did not have continuity of symptomatology from the time of his fall in basic training to the present.  Furthermore, the Board finds that the preponderance of the evidence of record demonstrates that the Veteran's currently diagnosed low back disability is related to a post-service injury.  Therefore, the Board finds that service connection for a back disability is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the claim must be denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a back disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


